Case 9:21-cv-80497-AHS Document 42 Entered on FLSD Docket 05/28/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 21-80497-CIV-SINGHAL/MATTHEWMAN

  SCOTT STANISLAW,

        Plaintiff,

  v.

  KRS GLOBAL BIOTECHNOLOGY, INC.,
  CLEVELAND DIABETES CARE, INC.,
  CHARLES RICHARDSON, and
  ELSA KERPI,

       Defendants.
  ____________________________________/

                     ORDER ON MOTION TO COMPEL ARBITRATION

        THIS CAUSE is before the Court on Defendant KRS Global Biotechnology, Inc.’s

  Motion to Compel Arbitration and Stay Case Pending Resolution of Same (DE [32]).

  Plaintiff has filed a Response (DE [38]). For the reasons discussed below, the Court

  grants KRS’s Motion.

        Plaintiff and Defendant KRS entered into an Employment Agreement with an

  Employment/Change of Control Addendum that contains an arbitration provision:

        10. Arbitration. Any dispute or controversy arising under or in connection
        with this Agreement shall be settled exclusively by arbitration in the State of
        Florida, in accordance with the rules of the American Arbitration Association
        then in effect. Judgment may be entered on the arbitrator's award in any
        court having jurisdiction; provided, however, that you shall be entitled to
        seek specific performance of your right to be paid until the Date of
        Termination during the pendency of any dispute or controversy arising
        under or in connection with this Agreement.

  Ex. A to Compl. (DE [1-1], at 16).
Case 9:21-cv-80497-AHS Document 42 Entered on FLSD Docket 05/28/2021 Page 2 of 3




         Plaintiff alleges in his Complaint that, while working for KRS, KRS violated the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and breached the parties’

  Employment Agreement by failing to pay Plaintiff minimum wage, misclassifying him as

  an independent contractor, failing to pay him overtime wages, and failing to provide him

  with his contractual compensation and paid time off. See generally Compl. (DE [1]).

  Plaintiff alleges that he ultimately terminated his Employment Agreement as a result of

  KRS’s violations. Id. ¶ 34.

         KRS asserts in its Motion to Compel that all Plaintiff’s claims against KRS should

  be submitted to arbitration as agreed to by the parties in the Employment Agreement and

  that the case should be stayed pending the arbitration. Plaintiff agrees that the Court

  should grant KRS’s Motion to Compel because the parties agreed to arbitrate. Under the

  Federal Arbitration Act, “a district court must grant a motion to compel arbitration if it is

  satisfied that the parties actually agreed to arbitrate the dispute.” John B. Goodman Ltd.

  P'ship v. THF Constr., Inc., 321 F.3d 1094, 1095 (11th Cir. 2003) (citing 9 U.S.C. § 3;

  Bess v. Check Express, 294 F.3d 1298, 1304 (11th Cir. 2002)).

         Here, both parties admit that they agreed to arbitrate this employment dispute, and

  the Court agrees based on the language of the contract. Thus, Plaintiff’s claims against

  KRS shall be submitted to arbitration in accordance with the American Arbitration

  Association’s Employment Arbitration Rules. See, e.g., Yakovee v. Miami Heat Ltd.

  P'ship, 2020 WL 9256557, at *1, *3 (S.D. Fla. Apr. 30, 2020) (ruling that, where parties’

  employment contract provided that the AAA’s “appropriate rules of procedure” applied but

  did not specify which rules, the AAA Employment Arbitration Rules governed the




                                               2
Case 9:21-cv-80497-AHS Document 42 Entered on FLSD Docket 05/28/2021 Page 3 of 3




  employment dispute). Additionally, Plaintiff’s claims against KRS are stayed pending

  arbitration.1 Accordingly, it is hereby

         ORDERED AND ADJUDGED that KRS’s Motion to Compel Arbitration and Stay

  Case Pending Resolution of Same (DE [32]) is GRANTED. Plaintiff’s claims against

  Defendant KRS shall be submitted to arbitration, and those claims are hereby STAYED

  pending arbitration. Within 7 days of the conclusion of arbitration proceedings, Plaintiff

  and KRS shall file a Joint Status Report advising the Court of the status of Plaintiff’s claims

  against KRS.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 28th day of

  May 2021.




  Copies furnished to counsel via CM/ECF




  1The Court notes that Plaintiff and the remaining Defendants have already reached a settlement that is
  awaiting this Court’s approval. See (DE [41]).

                                                    3
